Citation Nr: 1455316	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for plantar fasciitis if the right foot.  

3.  Entitlement to service connection for plantar fasciitis of the left foot.  

4.  Entitlement to an initial rating in excess of 10 percent for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1975 to August 1975, November 1977 to February 1982, August 1988 to November 1991, February 2004 to June 2004, and September 2006 to March 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is available for review.  

The issues of service connection for sleep apnea and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran's kidney stone disability has been manifested by recurrent stone formation requiring drug therapy.



CONCLUSION OF LAW

The criteria for an initial 30 percent rating for kidney stone disability, but not more, are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7508 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490  An August 2011 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a December 2009 letter also provided the Veteran with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from November 2009 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Kidney Stones

Service connection for kidney stones was granted by the RO in a June 2010 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Codes 7508 and 7509 from the date of claim in November 2011.  The Veteran contends that his kidney stones are more disabling than currently evaluated.  

Review of the VA outpatient medical records discloses that the Veteran was treated for stones on several occasions following service.  In February 2008, he was noted to have a left ureteric stone.  In March 2009, he presented to the VA emergency room with complaints of right lower quadrant pain that radiated to the back and right flank area.  He had passed a moderate amount of blood in his urine as well.  A CT scan showed an 8 mm right mid ureteral stone.  A repeat CT scan study in June 2009 showed a 4 mm nonobstruction calculus in the midpole of the left kidney.  (The scan report noted that the previously noted calculus was in the right proximal ureter.)  

An examination was conducted by VA in May 2010.  At that time, the Veteran's history of treatment in the emergency room in February 2008 and March 2009 was reported.  It was noted that ultrasounds performed in October and December 2009 had revealed a nonobstructing 4.4 mm stone in the midpole of the left kidney.  His present treatment was with potassium citrate that was being used to alkalinize his urine.  He continued to complain of daily left flank pain that was aching and throbbing in nature and rated at 5/10 in the morning, reducing to 1-2/10 after he took Naproxen.  He denied that this affected his activities of daily living.  He denied lethargy, weakness, anorexia, weight loss or gain.  He denied frequency, hesitancy, urgency, dysuria, or decrease in caliber of the stream.  He denied incontinency.  He had not had nephritis, or urinary tract infections.  He had not had any catheterizations or dilations.  There were no issues with retrograde.  Physical examination was unremarkable.  The diagnoses were left kidney 4mm stone, nonobstructive, prophylactic treatment ongoing, monitored yearly; and right kidney stone, resolved.  

During his testimony at the Board hearing in August 2012, the Veteran testified that he continued to take medication for treatment of his kidney stones.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code 7509, except a veteran is entitled to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year. 

Under 38 C.F.R. § 4.115b , Diagnostic Code 7509, hydronephrosis with only an occasional attack of colic, not infected, and not requiring catheter drainage, warrants a 10 percent rating; with frequent attacks of colic, requiring catheter drainage, warrants a 20 percent rating; and with frequent attacks of colic with infection (pyonephrosis) and kidney function impairment, warrants a 30 percent rating. Hydronephrosis that is severe is to be rated as renal dysfunction. 

The Board notes that during the May 2010 VA examination it was noted that the Veteran had a history of kidney stones, with visits to the emergency room in February 2008 March 2009.  CT scan and ultrasound studies showed that the Veteran continues to have a nonobstructive stone in his left kidney.  He has reported complaints of daily pain that only improves with medication.  The Veteran is currently on drug therapy, taking Potassium Citrate for his kidney stones and there is evidence that he currently has a kidney stone.  

The record shows that the Veteran currently has a kidney stone for which he requires ongoing drug therapy.  Under these circumstances, the Board finds that the criteria for a higher, 30 percent, evaluation under Diagnostic Code 7508 has been met.  See 38 C.F.R. § 4.115b . This is true from the date of the Veteran's claim in November 2009.  Fenderson, supra. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's kidney stone rating directly corresponds to the schedular criteria for the 30 percent evaluation based on recurrent stones and need for drug therapy.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's kidney stone disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not shown to be currently employed, during his testimony at the Board hearing he stated that his service-connected disabilities made it difficult to acquire a job because of the need to disclose the presence of the disabilities, but he did not testify the disabilities prevented him from obtaining or retaining substantially gainful employment.  Moreover,  his service-connected disabilities combine to a 30 percent and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to TDIU Finally, while the Veteran is not shown to be currently employed, his service-connected disabilities combine to a 40 percent and do not meet the schedular criteria for consideration of a total disability rating by reason of individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Neither does the Veteran or the evidence suggest that the Veteran is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 30 percent for kidney stones is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Veteran is also claiming service connection for sleep apnea and plantar fasciitis of each foot.  Regarding sleep apnea, review of the record shows that, while his service treatment records (STRs) do not document specific manifestations of this disability, at the time of his post-deployment health assessment, related soon after service in June 2007, he reported that he still felt tired after sleeping.  His a March 2011 statement, his spouse asserted that he had shown symptoms of obstructive sleep apnea since he returned from his deployment from Southeast Asia in 2007 and that these symptoms increased, with louder snoring and complaints that he was always tired.  The Veteran was afforded an examination by VA in December 2011 at which time the examiner first indicated that it was less likely than not that the sleep apnea was incurred in or caused by service, but then, after describing the Veteran's contentions regarding hazardous environment exposure during service, stated that the Veteran's claimed condition was at least as likely as not related to the hazardous environment exposure.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the Veteran's claim of service connection for bilateral plantar fasciitis, the Board notes that the Veteran's STRs show that he was treated by a private podiatrist in March 2007.  While it was not indicated that the treatment was for plantar fasciitis, the actual treatment records could be of significant probative value to the Board.  Moreover, this disability was noted in the left foot in October 2007, less than a year after separation from his last period of active duty.  At that time, X-ray studies showed evidence of a calcaneal spur in the left foot.  The Board believes that a medical opinion regarding whether this marks the onset of arthritis of the foot that may be related to the Veteran's complaints of foot pain.  After considering the statements in the record, the Board finds that a medical examination is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request the name and address of the private medical care provider from whom he received treatment in March 2007.  After obtaining any necessary consent, the AOJ should request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that time.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his sleep apnea disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the sleep apnea is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his bilateral plantar fasciitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the plantar fasciitis is related to service.  The examiner should specifically address whether the calcaneus spurs noted less than one year from separation from service constitute a manifestation arthritis.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


